Case 8:20-cv-00067-JVS-JDE Document 20 Filed 07/13/20 Page 1 of 1 Page ID #:123




 1

 2                                                                 JS-6
 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT
10             CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
11   Marine and Bond Insurance Agency,
12
     Inc., dba American Marine Insurance,             Case No.: 8:20-cv-00067-JVS-(JDEx)
            Plaintiff,
13                                                    Order on Joint Stipulation of Dismissal
                    v.                                without Prejudice
14
     Clayton Hubbell, et al.,                         Magistrate Judge: Early
15
            Defendants.
16

17
                Pursuant to the Stipulation of Dismissal, the case and Does 1 through 10

18
     are dismissed without prejudice. Each party to bear its/their own costs and fees.

19

20
                For good cause shown, it is SO ORDERED

21

22

23
     Dated: July 13, 2020                    ________________________________
24                                           United States District Judge
25

26

27

28

     Order: Joint Stipulation of Dismissal                         Marine and Bond Ins. v. Hubbell
     without Prejudice                            1                No. 8:20-cv-00067-JVS-(JDEx)
